Per Curiam :
For the reasons set out in the opinion filed on July 7, 1947, in the case of Van Karner Chemical Arms Corporation v. United States, No. 46113, we hold that fair and just compensation for the 25 Hotchkiss and 25 Marlin machine guns requisitioned was $13.00 a gun, and that the spare parts had a scrap value of $9.20. Plaintiff, therefore, is entitled to recover the sum of $659.20. But against this the ■defendant is entitled to a credit of the sum of $55.20 paid to John Block, Inc. Plaintiff is also entitled as a part of just ■compensation to interest at 4% on $659.20 from November 16, 1942, to the date of payment of $55.20 to John Block, Inc., *440and on the sum of $604 from the date of payment of the $55.20 to the date of payment of the balance.
In an effort to prove that there was a market for these guns on the date of requisition plaintiff offered in evidence a letter supposedly signed by a Lieutenant Colonel Baretta written on the letterhead of the Netherlands Purchasing Commission, in which it was represented that the Netherlands Government wished to purchase the 25 Hotchkiss guns for $100.00 each. This letter, however, was not authenticated in any way, nor was Colonel Baretta put on the stand. The letter was inadmissible in evidence, both because it was not authenticated and because it was a mere offer to purchase. Offers to purchase are clearly inadmissible for the reasons set out in the opinion of the Supreme Court in Sharp v. United States, 191 U. S. 341. This case demonstrates the unreliability of such testimony. Why the Netherlands Government should have been willing to pay $100.00 each for these rebuilt outmoded guns, when they could have gotten a modern Browning gun for about $76.00, needs explanation, to say the least.
Judgment for the amount set out above will be entered. It is so ordered.